153 Ga. App. 620 (1980)
266 S.E.2d 309
ROTHSTEIN
v.
CONSUEGRA.
58907.
Court of Appeals of Georgia.
Argued October 31, 1979.
Decided February 27, 1980.
Herman Rothstein, pro se.
James W. Lewis, for appellee.
SOGNIER, Judge.
Rothstein, appellant, brought suit pro se against the appellee Consuegra, in the State Court of DeKalb County, alleging a conversion of appellant's automobile by appellee. Appellee filed a counterclaim seeking recovery of repair costs and exemplary damages. Appellee's answer pleaded the pendency of a similar suit in the State Court of Fulton County involving the same plaintiff and defendant and the same cause of action. Prior to trial the court received into evidence a certified copy of the complaint in the State Court of Fulton County and allowed appellant an opportunity to rebut this evidence. Appellant failed to do so and the judge dismissed the entire case. Pendency of another suit between the same parties for the same cause of action will result in the abatement of the second suit. Code §§ 3-601, 3-607; Jones v. Rich's, 81 Ga. App. 841 (60 SE2d 402) (1950); Sparks v. Sparks, 125 Ga. App. 198 (186 SE2d 780) (1971).
Judgment affirmed. McMurray, P. J., and Banke, J., concur.